      Case 4:21-cv-02891 Document 1 Filed on 09/03/21 in TXSD Page 1 of 6




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                                CASE NO:
ANGELICA HUERTA,
       Plaintiff,
       vs.
HMT, LLC,                                                      JURY TRIAL DEMANDED

       Defendant.
__________________________________________/
                                    ORIGINAL COMPLAINT

       Plaintiff, ANGELICA HUERTA, by and through the undersigned counsel, hereby files this

Complaint against Defendant, HMT, LLC (“HMT”), and states the following:

                                I. JURISDICTION AND VENUE

       1.      This action is brought under Title 42 of the United States Code, Section 2000e, et

seq. (known as Title VII of the Civil Rights Act of 1964, as amended, or “Title VII”).

       2.      Plaintiff files this action because of employment discrimination on the basis of sex.

       3.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331.

       4.      Venue is proper in this Court under 28 U.S.C. § 1391 as a substantial part of the

events or omissions giving rise to the claim occurred in this judicial district.

       5.      Venue is further proper in this Court under 42 U.S.C. § 2000e-5(f)(3) as a Title VII

action may be brought in any judicial district in the State in which the unlawful employment

practice occurred.

                                           II. PARTIES

       6.      Plaintiff, Angelica Huerta, is a female, formerly employed by Defendant, HMT.



                                             Page 1 of 6
      Case 4:21-cv-02891 Document 1 Filed on 09/03/21 in TXSD Page 2 of 6




       7.      Defendant, HMT, is in the business of full-service tank support, and has its

corporate headquarters in The Woodlands, Texas.

       8.      Plaintiff was hired by Defendant in Texas and worked primarily in Texas.

       9.      Defendant has over 1,000 employees with locations nationwide and globally.

                               III. PROCEDURAL REQUISITES

       10.     All conditions precedent to the filing of this action have been satisfied, including

the initial filing of charges with the Equal Employment Opportunity Commission (“EEOC”) and

the receipt from the EEOC of the Right to Sue letter dated June 9, 2021.

       11.     The Right to Sue letter from the EEOC entitled Plaintiff to file suit on her

discrimination claim based on her sex.

       12.     This lawsuit was timely filed within the ninety (90) days of Plaintiff’s receipt of the

Notice of the Right to Sue letter from the EEOC.

                                            IV. FACTS

       13.     Plaintiff is a former employee of Defendant, HMT, which is in the business of full-

service tank support.

       14.     Plaintiff was hired as a QC (quality control) Inspector by Defendant in July 2020.

       15.     The position required Plaintiff to travel to different job sites as assigned.

       16.     At the time Plaintiff was interviewed for the position, Plaintiff was informed by

Daulton Spence, who would be her (former) supervisor, that if an employee lived 75 miles from a

job site, Defendant’s policy, in practice, was such that the employee would be paid per diem.

       17.     When Plaintiff was hired, the HMT receptionist, Kaitlyn, also informed Plaintiff

that Plaintiff qualified to be paid per diem.




                                                Page 2 of 6
        Case 4:21-cv-02891 Document 1 Filed on 09/03/21 in TXSD Page 3 of 6




        18.      Plaintiff did, in fact, receive one per diem reimbursement consistent with

Defendant’s per diem practice as described.

        19.      Plaintiff’s male comparators likewise received per diem reimbursements consistent

with Defendant’s per diem practice.

        20.      Yet unlike her male comparators – who continued to receive per diem

reimbursements – Plaintiff was denied per diem reimbursement by Defendant following the one

time she received per diem reimbursement.

        21.      In its EEOC position statement, Defendant denied its own custom and practice of

providing per diem reimbursement to employees who lived 75 miles from a job site.

        22.      To Plaintiff’s detriment, Defendant treated Plaintiff in dissimilar terms than her

male comparators on the basis of sex.

        22.      Additionally, on August 20, 2020, Plaintiff was assigned to the Explorer Pipeline

job site, in Port Arthur, Texas.

        23.      When Plaintiff arrived at the Explorer Pipeline job site, a guard at the job site let

Plaintiff in through the wrong gate.

        24.      As a result, an Explorer Pipeline employee, named Chris – who knew Plaintiff was

an HMT employee – asked Plaintiff how she entered, and then told Plaintiff he wanted her off the

site.

        25.      Plaintiff told the Explorer Pipeline employee, named Chris, that the guard let her

in, and Chris responded by clapping his hands while saying “you cannot cannot cannot cannot

cannot do that” and walked away while huffing and puffing.

        26.      Plaintiff’s supervisor sent Plaintiff to another job site in Lake Charles, Louisiana

that same day.




                                             Page 3 of 6
      Case 4:21-cv-02891 Document 1 Filed on 09/03/21 in TXSD Page 4 of 6




          27.    On August 25, 2020, Plaintiff’s direct supervisor called Plaintiff into his office and

told her that she was being terminated because of what happened between her and the Explorer

Pipeline employee, named Chris.

          28.    When Plaintiff tried to explain what happened to her supervisor, since her

supervisor’s understanding was a partial one, Plaintiff was told that it did not matter what Plaintiff

had to say, it mattered what the client said.

          29.    Defendant denied Plaintiff the chance to provide an account of what occurred on

August 20, 2020.

          30.    The Corrective Counseling Form dated August 25, 2020, confirms that Plaintiff

refused to sign the form because she could not understand why her side did not matter to

Defendant.

          31.    However, when a male employee got into an argument with the same Explorer

Pipeline client during that same week – and was likewise removed from the jobsite – the male

employee was not terminated as was Plaintiff.

          32.    When Defendant’s other similarly situated male employees did not get along with

clients in the field, Defendant moved them to other job sites, whereas Plaintiff was terminated.

          33.    As for the purported reason for Plaintiff’s termination, mainly, Plaintiff’s alleged

disrespect to the client, Defendant treated Plaintiff with strikingly dissimilar terms on the basis of

her sex, to Plaintiff’s detriment, and after denying her an opportunity to speak.

                                    COUNT I:
                DISCRIMINATION ON THE BASIS OF SEX UNDER TITLE VII

          34.    Plaintiff repeats and realleges paragraphs 1 through 33 as though fully set forth

herein.




                                                Page 4 of 6
      Case 4:21-cv-02891 Document 1 Filed on 09/03/21 in TXSD Page 5 of 6




       35.     Defendant, by and through its agents and employees intentionally engaged in the

aforementioned practices, policies, customs and usages made unlawful by Title VII, as amended.

       36.     Defendant, by and through its agents, have maintained a policy of sex

discrimination directed against Plaintiff, who was a female employee assigned to different job sites

with Defendant’s male employees.

       37.     Plaintiff, a female employee, was not paid in the same manner as her male

comparators regarding per diem pay.

       38.     Plaintiff, a female employee, was terminated by Defendant based on alleged

conduct that did not result in similar consequences for Defendant’s male employees who likewise

engaged in similar conduct.

       39.     If Plaintiff were not a female employee, she would not have been terminated.

                                      V. JURY DEMAND

       40.     Plaintiff demands a jury trial of all issues so triable as a matter of right.

                                  VI. PRAYER FOR RELIEF

       41.     WHEREFORE, Plaintiff respectfully demands judgment against Defendant, HMT,

LLC, and requests that this Court provide the following equitable and legal remedies:

               a. Back Pay;

               b. Pre-Judgment Interest on Back Pay;

               c. Front Pay;

               d. Compensatory Damages, including, but not limited to, damages for diminished

               salary expectations and emotional distress;

               e. Punitive Damages;

               f. Injunctive and Affirmative Relief;



                                            Page 5 of 6
      Case 4:21-cv-02891 Document 1 Filed on 09/03/21 in TXSD Page 6 of 6




              g. Attorney’s Fees and Costs;

              h. And all such other and further relief, at law or in equity, general or special to

              which Plaintiff may show she is justly entitled.

DATED: September 3, 2021.

                                                                     Respectfully submitted,

                                                     COANE AND ASSOCIATES, PLLC

                                                     By:    /s/ Bruce A. Coane
                                                     Bruce A. Coane
                                                     S.D. Tex. #7205
                                                     Email: bruce.coane@gmail.com
                                                     Coane and Associates, PLLC
                                                     5177 Richmond Ave., Suite 770
                                                     Houston, Texas 77056
                                                     Phone: (713) 850-0066
                                                     Fax: (866) 647-8296
                                                     ATTORNEYS FOR PLAINTIFF
OF COUNSEL:
Shannon Crosby
Florida Bar No. 1010207
Email: Shannon.crosby@coane.com
Coane and Associates, PLLC
1250 E. Hallandale Beach Blvd., Suite 303
Phone: (305) 538-6800
Fax: (866) 647-8296




                                            Page 6 of 6
